Citation Nr: 0404233	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  95-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's right hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1971 to May 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Sioux Falls, South Dakota, Regional Office which denied a 
compensable disability evaluation for the veteran's right ear 
hearing loss disability.  In February 1999, the veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Tennessee.  The veteran's claims file was 
subsequently transferred to the Nashville, Tennessee, 
Regional Office (RO).  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

In his January 2004, Written Brief Presentation, the 
accredited representative advances that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice provided to the veteran 
is deficient in light of the United States Court of Appeals 
for Veterans Claims' (Court) decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and requests that the 
veteran's claim be remanded to RO for further action.  

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA is required to 
inform the veteran (1) of the information and evidence not of 
record that is necessary to substantiate his claim, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The VCAA notice issued to 
the veteran is deficient.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The veteran was last afforded a VA examination for 
compensation purposes which encompassed his right ear hearing 
loss disability in May 1999.  The RO attempted to schedule 
the veteran for an additional VA examination for compensation 
purposes in April 2003.  The veteran failed to report for the 
evaluation.  While acknowledging that the VA's duty to assist 
the veteran in the proper development of his case is not "a 
one-way street," the Board finds that an additional attempt 
should be made to schedule the veteran for an audiological 
evaluation given both the probative value of such an 
evaluation and the unfortunate delay in the resolution of his 
claim through no apparent fault of his own.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then again schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right ear hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to a compensable 
evaluation for his right ear hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


